

Exhibit 10.2

THE WARRANT EVIDENCED HEREBY, AND THE SECURITIES ISSUABLE HEREUNDER, HAVE BEEN
AND SHALL BE ISSUED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE APPLICABLE STATE SECURITY LAWS. THE WARRANT AND SUCH SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE,
AND SHALL NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS THE PROPOSED
DISPOSITION IS THE SUBJECT OF A CURRENTLY EFFECTIVE REGISTRATION STATEMENT UNDER
SAID ACT AND UNDER APPLICABLE STATE SECURITIES LAWS OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE COMPANY, TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED UNDER SAID ACT
AND SUCH STATE SECURITIES LAWS IN CONNECTION WITH SUCH DISPOSITION.
 
AFTERSOFT GROUP, INC.
 
COMMON STOCK PURCHASE WARRANT
 
Original Issue Date: June __, 2007
Void After: 11:59 P.M., June __, 2013

 
This Warrant is Issued to
[________]
 
(hereinafter called the “Holder,” which term shall include the Holder’s legal
representatives, heirs, successors and assigns) by Aftersoft Group, Inc., a
Delaware corporation (hereinafter referred to as the “Company”). This Warrant
may be transferred by the Holder only in accordance with the provisions of
Section 12.
 
1. Exercise of Warrant. For value received and subject to the terms and
conditions hereinafter set forth, the Holder is entitled, upon surrender of this
Warrant at any time on or after June _, 2007 and on or prior to June __, 2013
(the “Exercise Date”) (with the subscription form annexed hereto (the
“Subscription Form”) duly executed) at the office of the Company c/o Gersten
Savage LLP, 600 Lexington Avenue, 9th Floor, New York, New York 10022, or such
other office in the United States of which the Company shall notify the Holder
hereof in writing, to purchase from the Company, at the purchase price
hereinafter specified (as adjusted from time to time, the “Exercise Price”),
_________ shares (the “Warrant Shares”) (as adjusted from time to time) of the
Common Stock, $0.001 par value per share, of the Company (the “Common Stock”).
The initial Exercise Price shall be $1.00 per share.
 
2. Issuance of Stock Certificates. As promptly as practicable after surrender of
this Warrant and receipt of payment of the Exercise Price, the Company shall
issue and deliver to the Holder a certificate or certificates for the shares
purchased hereunder, in certificates of such denominations and in such names as
the Holder may specify.
 
3. Payment of Exercise Price. Payment of the Exercise Price shall be made by
check made payable to the order of the Company or wire transfer of immediately
available funds to a bank account designated by the Company.
 
4. Cashless Exercise. The Holder may notify the Company in a Subscription Form
of its election to utilize cashless exercise, in which event the Company shall
issue to the Holder the number of Warrant Shares determined as follows:

 
 

--------------------------------------------------------------------------------

 

X = Y [(A-B)/A]
 
where:
 
X = the number of Warrant Shares to be issued to the Holder.
 
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.
 
A = the volume weighted average of the closing prices for the five trading days
immediately prior to (but not including) the Exercise Date.
 
B = the Exercise Price.
 
For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.


5. Limitation on Exercise. Notwithstanding anything to the contrary contained
herein, the number of Warrant Shares that may be acquired by the Holder upon any
exercise of this Warrant (or otherwise in respect hereof) shall be limited to
the extent necessary to insure that, following such exercise (or other
issuance), the total number of shares of Common Stock then beneficially owned by
such Holder and its affiliates and any other persons whose beneficial ownership
of Common Stock would be aggregated with the Holder’s for purposes of Section
13(d) of the Exchange Act, does not exceed 4.999% of the total number of issued
and outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such exercise). For such purposes, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder.
 
6. Adjustment for Dividends, Distributions, Subdivisions, Combinations, Mergers,
Consolidations or Sale of Assets.
 
6.1 Manner of Adjustment.
 
(a) Stock Dividends, Distributions or Subdivisions. In the event the Company
shall issue shares of Common Stock in a stock dividend, stock distribution or
subdivision, the Exercise Price in effect immediately before such stock
dividend, stock distribution or subdivision shall, concurrently with the
effectiveness of such stock dividend, stock distribution or subdivision, be
proportionately decreased and the number of shares of Common Stock purchasable
by exercise of this Warrant shall be proportionately increased.
 
(b) Combinations or Consolidations. In the event the outstanding shares of
Common Stock shall be combined or consolidated, by reclassification or
otherwise, into a lesser number of shares of Common Stock, the Exercise Price in
effect immediately prior to such combination or consolidation shall,
concurrently with the effectiveness of such combination or consolidation, be
proportionately increased and the number of shares of Common Stock purchasable
by exercise of this Warrant shall be proportionately decreased.
 
(c) Adjustment for Reclassification, Exchange or Substitution. In the event that
the class of securities issuable upon the exercise of this Warrant shall be
changed into the same or a different number of shares of any class or classes of
stock, whether by capital reorganization, reclassification or otherwise (other
than any event addressed by Sections 6.1(a), 6.1(b) or 6.1(d)), then and in each
such event the Holder shall have the right thereafter to exercise this Warrant
for the kind and amount of shares of stock and other securities and property
receivable upon such reorganization, reclassification, or other change, by
holders of the number of shares of the class of securities into which such
Warrant might have been exercisable for immediately prior to such
reorganization, reclassification, or change, all subject to further adjustment
as provided herein.
 
 
2

--------------------------------------------------------------------------------

 

(d) Adjustment for Merger, Consolidation or Sale of Assets. In the event that
the Company shall merge or consolidate with or into another entity or sell all
or substantially all of its assets, this Warrant shall thereafter be exercisable
for the kind and amount of shares of stock or other securities or property to
which a holder of the number of shares of Common Stock of the Company
deliverable upon exercise of this Warrant would have been entitled upon such
consolidation, merger or sale; and, in such case, appropriate adjustment (as
determined in good faith by the Company’s Board of Directors) shall be made in
the application of the provisions set forth in this Section 6 with respect to
the rights and interest thereafter of the Holder of this Warrant, to the end
that the provisions set forth in this Section 6 shall thereafter be applicable,
as nearly as reasonably may be, in relation to any shares of stock or other
property thereafter deliverable upon the exercise of this Warrant.
 
6.2 Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Exercise Price pursuant to this Section 6, the Company at
its expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to the Holder a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based.
 
6.3 Closing of Books. The Company shall at no time close its transfer books
against the transfer of any shares of Common Stock issued or issuable upon the
exercise of this Warrant in any manner which interferes with the timely and
proper issuance of such shares.
 
7. Covenants of the Company. During the period within which the rights
represented by this Warrant may be exercised, the Company shall at all times
have authorized and reserved for the purpose of issue upon exercise of the
rights evidenced hereby, a sufficient number of shares of the class of
securities issuable upon exercise of this Warrant to provide for the exercise of
such rights. All securities which may be issued upon the exercise of the rights
represented by this Warrant shall, upon issuance, be duly authorized, validly
issued, fully paid and non-assessable and free from all taxes, liens and charges
with respect to the issue thereof. Upon surrender for exercise, this Warrant
shall be canceled and shall not be reissued; provided, however, that upon the
partial exercise hereof a substitute Warrant of like tenor and date representing
the rights to subscribe for and purchase any such unexercised portion hereof
shall be issued.
 
8. No Rights as Shareholder Until Exercise. This Warrant shall not entitle the
Holder to any voting rights or any other rights as a stockholder of the Company
but upon presentation of this Warrant with the Subscription Form duly executed
and the tender of payment of the Exercise Price at the office of the Company
pursuant to the provisions of this Warrant, the Holder shall forthwith be deemed
a stockholder of the Company in respect of the securities for which the Holder
has so subscribed and paid.
 
9. No Change Necessary. The form of this Warrant need not be changed because of
any adjustment in the Exercise Price or in the number of shares issuable upon
its exercise. A Warrant issued after any adjustment or any partial exercise or
upon replacement may continue to express the same Exercise Price and the same
number of shares (appropriately reduced in the case of partial exercise) as are
stated on this Warrant as initially issued, and that Exercise Price and that
number of shares shall be considered to have been so changed as of the close of
business on the date of adjustment.

 
3

--------------------------------------------------------------------------------

 

10. Addresses for Notices. All notices, requests, consents and other
communications hereunder shall be in writing, either delivered in hand or mailed
by registered or certified mail, return receipt requested, or sent by facsimile,
and shall be deemed to have been duly made when delivered:
 
If to the Holder, to the Holder’s address as shown on the books of the Company;
or
 
If to the Company, to the address set forth on the first page of this Warrant.
 
11. Substitution. In the case this Warrant shall be mutilated, lost, stolen or
destroyed, the Company shall issue a new Warrant of like tenor and denomination
and deliver the same (a) in exchange and substitution for and upon surrender and
cancellation of any mutilated Warrant, or (b) in lieu of any Warrant lost,
stolen or destroyed, upon receipt of evidence satisfactory to the Company of the
loss, theft, or destruction of such Warrant (including, without limitation, a
reasonably detailed affidavit with respect to the circumstances of any loss,
theft or destruction), and of indemnity (or, in the case of the initial Holder
or any other institutional holder, an indemnity agreement) satisfactory to the
Company.
 
12. Transfer Restrictions. This Warrant shall be freely transferable by the
Holder, and may be assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise).
 
13. Taxes. The Company makes no representation about tax treatment to the Holder
with respect to receipt or exercise of the Warrant or acquiring, holding or
disposing of the Common Stock, and the Holder represents that the Holder has had
the opportunity to discuss such treatment with the Holder’s tax advisers.
 
14. Remedies. Each party stipulates that the remedies at law in the event of any
default or threatened default by the other party in the performance or
compliance with any of the terms of this Warrant are and shall not be adequate,
and that such terms may be specifically enforced by a decree for that specific
performance of any agreement contained herein or by an injunction against a
violation of any of the terms hereof or otherwise.
 
15. Governing Law. This Warrant shall be construed and enforced in accordance
with, and governed by, the laws of the State of New York without regard to its
principles of conflicts of laws.
 
16. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the Holder
and the Company.


 
[remainder of page intentionally left blank]


 
4

--------------------------------------------------------------------------------

 

* * *
 
IN WITNESS WHEREOF, the parties have caused this Warrant to be executed this __
day of June, 2007.
 

 
AFTERSOFT GROUP, INC.
         
By: ____________________________
 
Name: __________________________
 
Title: ___________________________



 
5

--------------------------------------------------------------------------------

 